Exhibit 21.1 SUBSIDIARIES OF PORTER BANCORP, INC. Direct Subsidiary Jurisdiction of Organization Does Business As PBI Bank Kentucky PBI Bank Asencia Statutory Trust I Connecticut Asencia Statutory Trust I Porter Statutory Trust II Connecticut Porter Statutory Trust II Porter Statutory Trust III Connecticut Porter Statutory Trust III Porter Statutory Trust IV Connecticut Porter Statutory Trust IV PBIB Corporation, Inc. Kentucky PBIB Corporation, Inc. Indirect Subsidiary Jurisdiction of Organization Does Business As Parent Entity PBI Title Services, LLC Kentucky PBI Title Services, LLC PBI Bank Durham-Mudd InsuranceAgency, Inc. Kentucky Durham-Mudd Insurance Agency, Inc. PBI Bank
